                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00154-MOC-DSC


 LASHUNDA R. KORNEGAY,          )
                                )
             Plaintiff,         )
                                )
 v.                             )
                                )
 PHOENIX FINANCIAL SERVICES LLC )
 et. al.,                       )
                                )
            Defendants.         )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for David M. Barshay]” (document # 5) filed May 9, 2019. For the reasons set forth

therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr..


       SO ORDERED.
                                   Signed: May 9, 2019
